UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6164


KENNETH WILLIAM RAY, II,

                Plaintiff – Appellant,

          v.

JOE DRIVER, Rec Officer; HAROLD           BOYLES;    MICHELLE   T.
FUSEYAMORE, Regional Counsel,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00009-JPB-JSK)


Submitted:   February 8, 2012             Decided:   February 16, 2012


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth William Ray, II, Appellant Pro Se. Alan McGonigal,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth William Ray, II, seeks to appeal the district

court’s    order    adopting    the       magistrate        judge’s     report    and

recommendation.     We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he

timely    filing   of   a   notice   of       appeal   in   a   civil   case     is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on November 17, 2010.        The notice of appeal was deemed filed on

January 31, 2011.       Because Ray failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          DISMISSED

                                          2